DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Non-Final Detailed Action in response to amendment filed on 02 February 2021.  The present application claims 16-34 & 36, submitted on 26 February 2021 are pending. Applicants’ cancelation of claims 1-15 & 35, indicated on 26 February 2021 has been acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-34 & 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovelass (U.S. Pub. No. 2013/0327552).
Regarding claim 16 & 34, Lovelass discloses (Figure 2 and Figure 11B) a hand-held power tool (10) comprising: a housing (12) that includes a handle (14); a drive motor (34) situated in the housing (12) for driving a mechanical interface (see Paragraph 0046); a first electronics system (40) situated in the housing (12); a power  (16); and a first switch (1102) situated on the housing (12) with a function setting that is user changeable (see Paragraph 0066), wherein the power tool (10) is configured to operate within at least two different operating modes (180; 182), where each of the at least two operating modes (180, 182) has more than one predefined electrical function and/or predefined parameter, wherein a user can vary between the more than one predefined electrical function and/or predefined parameters within each operating mode (see Paragraph 0071).
Regarding claims 17-20, Lovelass discloses (Figure 2 and Figure 11B) wherein the power supply (16) is a rechargeable battery pack (see Paragraph 0044); wherein the mechanical interface (20) is a tool holder (see Paragraph 0046); wherein the function setting of the first switch (1102) takes place via at least one wired or wireless second switch (1104) situated on the housing (12); and wherein the function setting of the first switch (1102) takes place via an interface (272) for wireless communication with an external device (see Paragraph 0101).
Regarding claim 21, Lovelass discloses (see Figure 18) wherein the interface (272) for the wireless communication includes a fixedly or detachably installed radio module (264) for the contactless exchange of data with an interface of an external unit (272), the radio module being configured to at least one of receive and transmit a radio signal, a Bluetooth signal, a WLAN signal, a visual signal, or an acoustic signal (see Paragraph 0101).
Regarding claim 22, Lovelass discloses wherein the first switch (1102) is operable to switch on and off any one or more of the following: an assigned electrical (see Paragraph 0066).
Regarding claim 23, Lovelass discloses wherein the first switch (1102) is operable to change a value of any one or more of the following: an electrical function assigned to the first switch, an electronic feature of the hand-held power tool assigned to the first switch, and an electronic feature of another electrical device assigned to the first switch (see Paragraph 0066).
Regarding claim 24, Lovelass discloses wherein the function setting assigned to the first switch (1102) is changeable to any one or more of the following: a light function, a current limitation setting, a speed limitation setting, a torque limitation setting, and a setting of a function of an integrated component (see Paragraphs 0066 & 0068).
Regarding claim 25, Lovelass discloses wherein the function setting assigned to the first switch (1102) is changeable to a setting of a function of any one or more of the following: an acceleration sensor, a rotation rate sensor, a light sensor, and a temperature sensor (see Paragraphs 0087; 0090 & 0112)
Regarding claim 26, Lovelass discloses wherein the function setting is changeable to one in which the first switch (1102) controls the setting in dependence on a luminosity, a current profile, a rotational speed profile, a power, a torque, a clutch detent, a sensor triggering threshold, a sound level, a suction power, or a number of impacts (see Paragraph 0089 & 0090).
Regarding claim 27, Lovelass discloses wherein the first switch (1102) is operable to switch on and off an electrical function that is selectable from a stored database or that is freely user-definable (see Paragraph 0066).
Regarding claim 28, Lovelass discloses wherein the hand-held power tool (10) is configured to output one or both of an acoustic signal and a visual signal in response to a change to the function setting of the first switch (see Paragraph 0066).
Regarding claim 29, Lovelass discloses (see Figure 11B) an LED display (1100; 1106) on the housing (12), wherein the hand-held power tool (10) is configured to output a visual signal via the LED display in response to a change to the function setting of the first switch (see Paragraph 0066).
Regarding claim 30, Lovelass discloses (see Figure 11B) wherein the LED display includes at least one visual icon representing the function setting to which the first switch (1102) has been changed (see Paragraph 0066).
Regarding claim 31, Lovelass discloses (see Figure 2) wherein the hand-held power tool (10) is a rotary impact screwdriver, a baton screwdriver, an impact drill, a multi-function tool, a combine drill, a cordless drill, a cordless screwdriver, or a cordless combine drill (see Paragraph 0002).
Regarding claim 32, Lovelass discloses (see Figure 2 and Figure 11B) a system comprising: a hand-held power tool (10) that includes: a housing (12) that includes a handle (14); a drive motor (34) situated in the housing (12) for driving a mechanical interface (20); a first electronics system (40) situated in the housing (12); a power supply (16); a first switch (1102) situated on the housing (12) with a function setting that is user changeable, wherein the power tool (10) is configured to operate within at least two different operating modes (180; 182), where each of the at least two operating modes (180; 182) has more than one predefined electrical function and/or predefined parameter, wherein a user can vary between the more than one predefined (see Paragraph 0071); and a wireless interface (264); and an external unit (272) that includes a wireless interface and with which the hand-held (10) is configured to communicate via the wireless interfaces (264) of the hand-held power (10) to and the external unit (see Paragraph 0101).
Regarding claim 34, Lovelass discloses (see Figure 18) wherein the external unit (272) is a smartphone or an electronic data processing system (see Paragraph 0101).
Regarding claim 36, Lovelass discloses (see Figure 1) wherein the power supply (16) is a rechargeable battery pack (see Paragraph 0044).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant asserts prior art fail Lovelass to disclose “the capability of a user being able to vary between more than one predefined electrical functions and/or predefined parameters within operating modes”.  The Examiner respectfully traverses Applicant assertion with respect prior art Lovelass disclosure which suggests a drill mode and a drive mode which is selectable by the user. The disclosure further suggest dividing the drive mode into a user-defined mode that enables a user to vary a predefined parameter within that operating mode. Therefore, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth by the metes and bound of the claim, thereby rendering the rejection proper and to be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                       

/ROBERT F LONG/Primary Examiner, Art Unit 3731